Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/01/2021, in which claims 1-25 are presented for the examination.


Allowable Subject Matter
Claims 8-10, 17-19 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
There is no specific arguments with respect claims presented in remarks. At best, the conclusory statement is provided as to Mezhibovsky has no disclosure of performing granular reset.  Mezhibovsky teaches in Fig. 10, step 1006, 1012, [0104], abstract, [0017]-[0018], “The subsystem may have a processing core configured to be reset without resetting a main processor of the communication device such that the hard reset of the subsystem does not perform a system wide reset on the communication device”.  Thus, a reset of a subsystem without performing a system wide reset is interpreted as granular reset as claimed.
Therefore, examiner believes Mezhibovsky teaches each and every claim limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10761938 in view of Mezhibovsky. 
Reference patent does not recite keeping remaining subsystem operational during the reset of the target subsystem. Mezhibovsky discloses of keeping remaining subsystem operational during the reset of the target subsystem.  It would have been obvious to perform partial/selective reset of the system to reduce the computer system down time and improve the performance of the computer system.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 11-16, 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Mezhibovsky et al. (US 2011/0202797, referred herein after Mezhibovsky).


As per claim 1, 12, 20, 24, Mezhibovsky discloses a processing device, comprising: 
a processor core; 
a plurality of subsystems, wherein each subsystem comprises circuitry to perform one or more corresponding functions for the processor core (Fig. 1, subsystem 104, [0032]); and 
reset management circuitry to perform granular resets of the plurality of subsystems, wherein each granular reset is to independently reset a target subsystem of the plurality of subsystems without performing a system wide reboot (Fig. 10, step 1006, 1012, [0104], abstract, [0017]-[0018], “The subsystem may have a processing core configured to be reset without resetting a main processor of the communication device such that performing the hard reset of the subsystem does not perform a system wide reset on the communication device”, reset of a subsystem without performing a system wide reset is interpreted as granular reset as claimed), wherein the processor core and each non- reset subsystem of the plurality of subsystems are to remain operational during reset of the target subsystem (Fig. 10, all components except communication subsystem 104 remain operational as claimed, [0104], [0105]). 
Claims 12, 20, further recites upon completion of the granular reset of the target subsystem, unblock use of the target subsystem; and (Mezhibovsky, Fig. 6, [0095]).

As per claim 2, 13, 25, Mezhibovsky discloses the processing device of Claim 1, wherein the processor core is to: 
receive a command to reset the target subsystem (Fig. 10, step 1002, [0104]); determine whether the target subsystem can be granularly reset (Fig. 10, step 1006, [0104], determination is made whether the system wide reset is required); upon determining that the target subsystem can be granularly reset: block use of the target subsystem; cause the reset management circuitry to perform a granular reset of the target subsystem (Fig. 10, step 1012-1015, [0104]-[0105]); and 
upon completion of the granular reset of the target subsystem, unblock use of the target subsystem; and (Fig. 6, [0095]);
upon determining that the target subsystem cannot be granularly reset, perform the system wide reboot (Fig. 10, step 1006,1008, [0105], “instead of setting the system wide reset flag, the subscribed component that is currently in intercore communication with the communication subsystem 104 can in response to the COMM_STATE_RESET_REQ message send a signal to the SEH 500 to inform it that a reset of only the communication subsystem 104 cannot be properly performed and that a system wide reset will instead be required.”).

As per claim 3, Mezhibovsky discloses the processing device of Claim 2, wherein: the processor core to block use of the target subsystem is further to: stop traffic to the target subsystem before causing the reset management circuitry to perform the granular reset of the target subsystem; and the processor core to unblock use of the target subsystem is further to: restart traffic to the target subsystem upon completion of the granular reset of the target subsystem (Fig. 6, [0090], [0095], “When the subscribed components receive the COMM_STATE_RESET_REQ message and until they receive a subsequent status message from the SEH 502 indicating that the communication subsystem 104 has rebooted, they know not to attempt communication with the communication subsystem 104.”, [0096], “When the hard reset is asserted, all communications with the communication subsystem 104 are terminated regardless of their current state.”, Fig. 10, step 1014-1015, [0101]-[0103]).
As per claim 4, Mezhibovsky discloses the processing device of Claim 2, wherein the processor core is further to: upon determining that the target subsystem can be granularly reset, drain the target subsystem before causing the reset management circuitry to perform the granular reset of the target subsystem (Fig. 6, step 603-608, [0093], [0095], [0096], [0104]).

As per claim 5, 14, 21, Mezhibovsky discloses the processing device of Claim 2, wherein the processor core is further to: identify a second subsystem that is functionally dependent on the target subsystem, wherein the second subsystem is identified from the plurality of subsystems; block use of the second subsystem; and cause the reset management circuitry to perform a granular reset of the second subsystem ([0093], “A controlled shutdown of the communication subsystem 104 involves the CSEH 500 sending shutdown instructions to the communication software components 507 in communication with the CSEH 500, such as those communication software components 507 responsible for wireless and audio functionality.”).

As per claim 6, 15, 22, Mezhibovsky discloses the processing device of Claim 1, wherein: the target subsystem comprises a first IP block and a second IP block; and the processor core is to: receive a command to reset the first IP block of the target subsystem; and (Fig. 6, [0090], “The method begins at block 600 and proceeds to block 602 where the CSEFI 500 generates a reset request signal);  
cause the reset management circuitry to perform a granular reset of the first IP block of the target subsystem without resetting the second IP block of the target subsystem (Fig. 6, [0090], “a method to reset only the communication subsystem 104 of the mobile device 100 without performing a system wide reset of the mobile device 100”).

As per claim 7, 16, 23, Mezhibovsky discloses the processing device of Claim 1, wherein the target subsystem comprises: a memory controller; a processor interconnect controller; or a peripheral component interconnect (PCI) controller ([0055], [0056]).

As per claim 11, Mezhibovsky discloses the processing device of Claim 1, further comprising a central processing unit (CPU), wherein the CPU comprises the processor core and the plurality of subsystems (Fig. 1, processor 102, subsystem 104 and subsystems 124, [0034], [0049]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Winger teaches a method performing a selective fault recovery for an electronic device having a plurality of subsystems in which one of the subsystems has a fault. The selective fault recovery techniques described herein allow a user to use non-faulty subsystem of the electronic device while selective fault recovery is being conducted on the subsystem having the fault.
Edstorm teaches Diagnostics in a peripheral subsystem for a data processing system are performed on a concurrent basis with other programs in the data processing system. The peripheral subsystem has capabilities of generating indications for the data processing system representative of operational conditions that could be encountered

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114